EXHIBIT 16.1 MOSS ADAMSLLP CERTIFIED PUBLIC ACCOUNTANTS | BUSINESS CONSULTANTS December 21, 2009 Office of the Chief Accountant PCAOB Letter File Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549-6561 Ladies and Gentlemen: We have read Item 4.01 of Form 8-K dated December 18, 2009 of Home Federal Bancorp, Inc., and are in agreement with the statements contained therein, except for all of paragraph (b), for which we have no basis to agree or disagree with the statements of the registrant contained therein. Respectfully, /s/ Moss
